--------------------------------------------------------------------------------

Exhibit 10.1



EXECUTION VERSION


INCREMENTAL AND FIFTH AMENDMENT TO CREDIT AGREEMENT


This INCREMENTAL AND FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is
entered into as of August 28, 2018, among Internap Corporation, a Delaware
corporation (the “Borrower”), each of the Lenders (as defined below) party
hereto and Jefferies Finance LLC, as Administrative Agent (in such capacity, the
“Administrative Agent”), and is acknowledged and consented to by each Guarantor.


R E C I T A L S:


A.          The Borrower, the lenders from time to time party thereto (the
“Lenders”) and the Administrative Agent are parties to the Credit Agreement
dated as of April 6, 2017 (as amended by that certain First Amendment dated as
of June 28, 2017, that certain Second Amendment dated as of February 6, 2018,
that certain Incremental and Third Amendment dated as of February 28, 2018 and
that certain Fourth Amendment dated as of April 9, 2018 (the “Existing Credit
Agreement”), and as further amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time (including by this
Amendment), the “Credit Agreement”).


B.          The Borrower has requested to increase the aggregate Revolving
Commitments under the Existing Credit Agreement (the “Existing Revolving
Commitments”) by an aggregate principal amount equal to $10,000,000 and to
effect certain other modifications thereto set forth herein, and the
Administrative Agent and the Lenders party hereto consent to all such amendments
and this Amendment.


C.           Accordingly, in consideration of the premises made hereunder, and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:


Section 1.          Definitions and Interpretation.


1.1          Definitions.  Unless otherwise defined in this Amendment,
capitalized terms used herein shall have the meanings given to them in the
Credit Agreement.


1.2          Interpretation.  This Amendment shall be construed and interpreted
in accordance with the rules of construction set forth in Sections 1.02 through
1.06 of the Credit Agreement.


Section 2.          Incremental Revolving Commitments.


2.1          General.  Subject to the satisfaction of each of the conditions set
forth in Section 3 hereof, upon the occurrence of the Fifth Amendment Effective
Date (as defined herein):


(a)       the Lenders party hereto (the “Fifth Amendment Incremental Lenders”)
hereby agree to increase their respective Existing Revolving Commitment, on a
pro rata basis, in an aggregate principal amount for each such Fifth Amendment
Incremental Lender as set forth opposite its name in the column titled “Amount
of Fifth Amendment Incremental Revolving Commitments” in Schedule I hereto (the
“Fifth Amendment Incremental Revolving Commitments”) on the terms of, and in
accordance with, this Amendment, the Credit Agreement and the other Loan
Documents;


(b)      the aggregate Revolving Commitments (as increased by the Fifth
Amendment Incremental Revolving Commitments) shall be $35,000,000;


1

--------------------------------------------------------------------------------

(c)      the terms and provisions of the Revolving Commitments (as increased by
the Fifth Amendment Incremental Revolving Commitments) and the Revolving Loans
and other Credit Extensions made pursuant thereto (if any) under the Credit
Agreement shall be identical to the terms and provisions of the Existing
Revolving Commitments and the Revolving Loans and other Credit Extensions made
pursuant thereto (if any), and any other related terms will have correlative
meanings mutatis mutandis with the terms in the Credit Agreement;


(d)     without limiting the generality of the foregoing and except as may
otherwise be set forth in this Amendment, the Fifth Amendment Incremental
Revolving Commitments shall: (i) constitute Obligations, rank pari passu with
all other Obligations and have all of the benefits thereof, (ii) together with
the Existing Revolving Commitments, constitute the “Revolving Commitments” under
the Credit Agreement, as set forth on Schedule I hereto, and shall have all of
the terms, rights, remedies, privileges and protections applicable thereto under
the Credit Agreement and each of the other Loan Documents and (iii) be secured
by the Liens granted to the Collateral Agent for the benefit of the Secured
Parties under the Security Agreement and each other Security Document;


(e)      each reference to a “Revolving Loan” or “Loan”, or to “Revolving Loans”
or “Loans”, in the Credit Agreement shall be deemed to include any Revolving
Loans made pursuant to the Fifth Amendment Incremental Revolving Commitments and
each reference to a “Revolving Lender” or “Lender”, or to “Revolving Lenders” or
“Lenders”, in the Credit Agreement shall also include the Fifth Amendment
Incremental Lenders;


(f)      in accordance with Section 2.19(e) of the Credit Agreement, (i) each
Revolving Lender immediately before the occurrence of the Fifth Amendment
Effective Date will automatically and without further act be deemed to have
assigned to each Fifth Amendment Incremental Lender, and each such Fifth
Amendment Incremental Lender will automatically and without further act be
deemed to have assumed, a portion of such Revolving Lender’s participations
hereunder in outstanding Letters of Credit and Swingline Loans such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding (A) participations hereunder in
Letters of Credit and (B) participations hereunder in Swingline Loans held by
each Revolving Lender (including each such Fifth Amendment Incremental Lender)
will equal the percentage of the aggregate Revolving Commitments of all
Revolving Lenders represented by such Revolving Lender’s Revolving Commitment
and (ii) if, on the Fifth Amendment Effective Date, there are any Revolving
Loans outstanding, such Revolving Loans shall on or before Fifth Amendment
Effective Date be prepaid from the proceeds of additional Revolving Loans made
under the Credit Agreement (reflecting the increase in Revolving Commitments
pursuant hereto), which prepayment shall be accompanied by accrued interest on
the Revolving Loans being prepaid and any costs incurred by any Lender in
accordance with Section 2.13 of the Credit Agreement; it being understood and
agreed that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained in the Credit Agreement shall not apply to the
transactions effected pursuant to this clause (e); and


(g)      this Amendment shall constitute an “Incremental Loan Amendment” under
the Credit Agreement.


2.2          Fifth Amendment Incremental Lenders.  Each Fifth Amendment
Incremental Lender hereby agrees, severally and not jointly, to make Revolving
Loans to Borrower, at any time and from time to time on and after the Fifth
Amendment Effective Date until the earlier of the Revolving Maturity Date and
the termination of the Revolving Commitment of such Lender in accordance with
the terms of the Credit Agreement, in an aggregate principal amount at any time
outstanding that will not result in such Lender’s Revolving Exposure exceeding
such Lender’s Revolving Commitment set forth on Schedule I hereto.


2

--------------------------------------------------------------------------------

2.3          Amendments to Credit Agreement.


(a)       Section 1.1 of the Credit Agreement is hereby amended by inserting the
following definition in proper alphabetical order therein:


““Amendment No. 5 Effective Date” means the “Fifth Amendment Effective Date” as
defined in the Incremental and Fifth Amendment to Credit Agreement, dated as of
August 28, 2018, among the Borrower, the other Loan Parties party thereto, the
Lenders party thereto and the Administrative Agent.”


(b)       The last sentence of the definition of “Revolving Commitment” is
hereby replaced in its entirety with the following sentence:


“The aggregate principal amount of the Lenders’ Revolving Commitments as of the
Amendment No. 5 Effective Date is $35,000,000.”


Section 3.          Effectiveness.  This Amendment shall be legal, valid and
binding on the date on which the following conditions precedent are satisfied
(the date of such satisfaction, the “Fifth Amendment Effective Date”):


(a)       Loan Documents.  The Administrative Agent shall have received each of
the following, each in form and substance reasonably satisfactory to the
Administrative Agent:


(i)          counterparts of this Amendment duly executed by the Borrower, the
Administrative Agent and the Fifth Amendment Incremental Lenders and
acknowledged by each Guarantor;


(ii)         duly executed promissory notes, to the extent requested by any
Lender pursuant to Section 2.04(e) of the Credit Agreement;


(iii)       a duly executed officer’s certificate, dated as of the Fifth
Amendment Effective Date and certifying as to the matters set forth in clauses
(c), (d) and (e) below (as of the Fifth Amendment Effective Date after giving
effect to this Amendment and any Credit Extensions that may be made on the Fifth
Amendment Effective Date);


(iv)       a certificate of the secretary or assistant secretary of the Borrower
dated as of the Fifth Amendment Effective Date, certifying (i) that attached
thereto is a true and complete copy of each organizational document of the
Borrower certified (to the extent applicable) as of a recent date by the
Secretary of State of the state of its incorporation or organization, as the
case may be, (ii) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors, managers, or other
applicable governing body of the Borrower authorizing the execution, delivery
and performance of this Amendment and the documents executed in connection with
this Amendment and (iii) as to the incumbency and specimen signature of each
officer executing any documents delivered in connection with this Amendment on
behalf of the Borrower;


3

--------------------------------------------------------------------------------

(v)         a certificate from the chief financial officer of the Borrower
certifying that the Borrower and its subsidiaries on a consolidated basis
immediately after giving effect to the transactions contemplated hereby are
solvent; and


(vi)        a favorable written opinion of Jenner & Block LLP as special counsel
to the Borrower addressed to each Lender and the Administrative Agent and dated
as of the Fifth Amendment Effective Date; and


(vii)       such other documents, instruments, agreements, certificates, or
information as reasonably requested by the Administrative Agent.


(b)      Expenses.  The Loan Parties shall have paid to Administrative Agent all
reasonable and documented out-of-pocket legal fees and expenses and all other
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent incurred in connection with the preparation and negotiation of this
Amendment.


(c)       No Default.  No Default or Event of Default shall have occurred and be
continuing at the time of, and immediately after giving effect to, the
transactions contemplated hereby on the Fifth Amendment Effective Date.


(d)      Accuracy of Representation and Warranties.  As of the Fifth Amendment
Effective Date, each of the representations and warranties relating to any Loan
Party set forth in Section 4 below, in Article III of the Credit Agreement or in
any other Loan Document shall be true and correct in all material respects on
and as of the Fifth Amendment Effective Date with the same effect as though made
on and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects on and as of such
earlier date); provided that any representation and warranty that is qualified
as to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on and as of the Fifth Amendment Effective Date.


(e)       Financial Covenants.  Borrower is in compliance, on a Pro Forma Basis,
with each of the financial covenants specified in Section 6.10 of the Credit
Agreement on the Fifth Amendment Effective Date and as of the last day of the
most recently ended fiscal quarter after giving effect to this Amendment
(assuming, for purposes of Section 6.10 of the Credit Agreement, that the
maximum Total Net Leverage Ratio permitted in any Test Period pursuant to
Section 6.10(a) of the Credit Agreement is 0.25 to 1.00 below the maximum Total
Net Leverage Ratio set forth in Section 6.10(a) of the Credit Agreement for such
Test Period).


(f)      Bank Regulatory Documentation.  At least two Business Days prior to the
Fifth Amendment Effective Date, (i) to the extent requested not less than five
Business Days prior to the Fifth Amendment Effective Date, the Lenders shall
have received, in form and substance satisfactory to them, all documentation and
other information required by bank regulatory authorities or reasonably
requested by the Administrative Agent or any Lender under or in respect of
applicable Anti-Terrorism Laws or “know-your-customer” Legal Requirements,
including the Executive Order, and (ii) Borrower, if it qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation (31 C.F.R. §
1010.230), shall deliver to Agent (and each Lender that so requests) a
certification regarding beneficial ownership as required thereby in relation to
it.


4

--------------------------------------------------------------------------------

Section 4.          Representations and Warranties.  The Borrower hereby
represents and warrants to the Administrative Agent and the Lenders party hereto
as follows:


4.1          Power and Authority.  It has the legal power and authority to
execute and deliver this Amendment and perform its obligations hereunder and
under the Credit Agreement as amended and otherwise modified hereby.


4.2          Authorization.  It has taken all proper and necessary corporate
action to authorize the execution, delivery and performance of this Amendment
and the transactions contemplated hereby.


4.3         Non-Violation.  The execution and delivery of this Amendment and the
performance and observance by it of the provisions hereof do not and will not
(a) violate the Organizational Documents of any Company, (b) violate or result
in a default or require any consent or approval under (x) any indenture,
instrument, agreement, or other document binding upon any Company or its
property or to which any Company or its property is subject, or give rise to a
right thereunder to require any payment to be made by any Company, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect or (y) any Organizational
Document (other than such as have been obtained and are in full force and
effect), (c) violate any Legal Requirement in any material respect, and (d)
result in the creation or imposition of any Lien on any property of any Company,
except Permitted Liens.


4.4         Validity and Binding Effect.  This Amendment has been duly executed
and delivered by the Borrower and constitutes a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally,
regardless of whether considered in a proceeding in equity or at law.


4.5         Representations and Warranties in Credit Agreement.  The
representations and warranties of each Loan Party contained in the Credit
Agreement as amended or otherwise modified hereby and each Loan Document are (i)
in the case of representations and warranties qualified by materiality,
“Material Adverse Effect” or similar language, true and correct in all respects
and (ii) in the case of all other representations and warranties, true and
correct in all material respects, in each case on and as of the Fifth Amendment
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case such representations and
warranties are true and correct on the basis set forth above as of such earlier
date.


4.6          No Event of Default.  No Default or Event of Default shall have
occurred and be continuing at the time of, and immediately after giving effect
to, the transactions contemplated hereby on the date hereof and on the Fifth
Amendment Effective Date; and


4.7         No Consent.  No consent, exemption, authorization or approval of,
registration or filing with, or any other action by, any Governmental Authority
is required with respect to any Company in connection with this Amendment, or
the execution, delivery, performance, validity or enforceability of this
Amendment or any other Loan Document, except consents, authorizations, filings
and notices which have been obtained or made and are in full force and effect.


Section 5.          Guarantor Acknowledgment.  Each Guarantor, by signing this
Amendment hereby:


5.1        confirms and ratifies its respective guarantees, pledges and grants
of security interests, as applicable, under each Loan Document to which it is a
party, and agrees that notwithstanding the effectiveness of this Amendment and
the consummation of the transactions contemplated hereby, such guarantees,
pledges and grants of security interests shall continue to be in full force and
effect and shall accrue to the benefit of the Secured Parties;


5

--------------------------------------------------------------------------------

5.2          acknowledges and agrees that all of the Loan Documents to which
such Guarantor is a party or otherwise bound shall continue in full force and
effect and that all of such Guarantor’s obligations thereunder shall be valid
and enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment; and


5.3          hereby consents and agrees to and acknowledges and affirms the
terms of this Amendment and the transactions contemplated hereby.


Section 6.          Miscellaneous.


6.1          Successors and Assigns.  The provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.


6.2          Survival of Representations and Warranties.  All representations
and warranties made hereunder shall survive the execution and delivery of this
Amendment, and no investigation by the Administrative Agent or the Lenders or
any subsequent extension of credit shall affect any of such representations and
warranties or the right of the Administrative Agent or any Lender to rely upon
them.


6.3          Severability.  Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


6.4          Headings.  The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.


6.5         Loan Documents Unaffected.  Each reference to the Credit Agreement
in any Loan Document (including, as the context requires, in this Amendment)
shall hereafter be construed as a reference to the Credit Agreement as amended
or otherwise modified hereby.  Except as herein otherwise specifically provided,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any party under, the
Credit Agreement or any other Loan Document.  Except as herein otherwise
specifically provided, all provisions of the Credit Agreement and the other Loan
Documents, and the guarantees, pledges and grants of security interests, as
applicable, under each of the Security Documents, are hereby reaffirmed and
ratified and shall remain in full force and effect, shall continue to accrue to
the benefit of the Secured Parties and shall be unaffected hereby.  This
Amendment is a Loan Document.


6.6         Waiver of Claims.  The Loan Parties hereby acknowledge and agree
that, through the date hereof, each of the Administrative Agent and the Lenders
has acted in good faith and has conducted itself in a commercially reasonable
manner in its relationships with the Loan Parties in connection with the
Obligations, the Credit Agreement, and the other Loan Documents, and the Loan
Parties hereby waive and release any claims to the contrary with respect to the
period through the Fifth Amendment Effective Date.  To the maximum extent
permitted by law, the Loan Parties hereby release, acquit and forever discharge
the Administrative Agent and each of the Lenders, their respective Affiliates,
and their respective officers, directors, employees, agents, attorneys,
advisors, successors and assigns, both present and former, from any and all
claims and defenses, known or unknown as of the date hereof, with respect to the
Obligations, this Amendment, the Credit Agreement, the other Loan Documents and
the transactions contemplated hereby and thereby.


6

--------------------------------------------------------------------------------

6.7        Expenses.  As provided in the Credit Agreement, but without limiting
any terms or provisions thereof, each of the Loan Parties hereby jointly and
severally agrees to pay on demand all reasonable and documented out-of-pocket
costs and expenses incurred by the Administrative Agent in connection with the
documentation, preparation and execution of this Amendment, regardless of
whether this Amendment becomes effective in accordance with the terms hereof,
and all reasonable and documented out-of-pocket costs and expenses incurred by
the Administrative Agent and/or any Lender in connection with the enforcement or
preservation of any rights under the Credit Agreement as amended or otherwise
modified hereby, including reasonable and documented fees and out-of-pocket
disbursements of one outside counsel of the Lenders and one counsel to each
Agent and any necessary local counsel.


6.8          Entire Agreement.  This Amendment, together with the Credit
Agreement and the other Loan Documents, integrates all the terms and conditions
mentioned herein or incidental hereto and supersedes all oral representations
and negotiations and prior writings with respect to the subject matter hereof.


6.9          Acknowledgments.  Each Loan Party hereby acknowledges that:


(a)       it has been advised by counsel in the negotiation, execution and
delivery of this Amendment and the other Loan Documents;


(b)      neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Loan Party arising out of or in connection with
this Amendment or any of the other Loan Documents, and the relationship between
the Administrative Agent and the Lenders, on one hand, and the Loan Parties, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and


(c)       no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.


6.10       Counterparts.  This Amendment may be executed by the parties hereto
separately in one or more counterparts, each of which when so executed shall be
deemed to be an original, but all of which when taken together shall constitute
one and the same agreement. Transmission by a party to another party (or its
counsel) via facsimile or electronic mail of a copy of this Amendment (or a
signature page of this Amendment) shall be as fully effective as delivery by
such transmitting party to the other parties hereto of a counterpart of this
Amendment that had been manually signed by such transmitting party.


6.11       Governing Law.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.


6.12        Submission To Jurisdiction; Waivers


Each Loan Party hereby irrevocably and unconditionally:


7

--------------------------------------------------------------------------------

(a)       submits for itself and its property in any legal action or proceeding
relating to this Amendment and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non‑exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;


(b)     consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;


(c)      agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower or any
other Loan Party at its address set forth in Section 10.01 of the Credit
Agreement, or, in any case, at such other address of which the Administrative
Agent shall have been notified pursuant thereto;


(d)      agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and


(e)       waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.


6.13      Jury Trial Waiver.  EACH LOAN PARTY, EACH AGENT AND EACH LENDER
SIGNATORY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT (INCLUDING, WITHOUT
LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS RELATING TO ANY OF
THE FOREGOING) OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.


8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.



 
INTERNAP CORPORATION,
 
as Borrower
     
By:
/s/ James C. Keeley

   
Name:
James C. Keeley
   
Title:
Chief Financial Officer




--------------------------------------------------------------------------------

 
JEFFERIES FINANCE LLC,
 
as Administrative Agent and a Fifth Amendment Incremental Lender
     
By:
/s/ John Koehler

   
Name:
John Koehler
   
Title:
Senior Vice President



[Signature Page to Fifth Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 
PNC BANK, NATIONAL ASSOCIATION,
 
as a Fifth Amendment Incremental Lender
     
By:
/s/ Brandon K. Fiddler

   
Name:
Brandon K. Fiddler
   
Title:
Senior Vice President



[Signature Page to Fifth Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 
SOCIETE GENERALE,
 
as a Fifth Amendment Incremental Lender
     
By:
/s/ Mihir Shah

   
Name:
Mihir Shah
   
Title:
Director



[Signature Page to Fifth Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 
Acknowledged and agreed:
     
UBERSMITH, INC., as a Guarantor
     
By
/s/ Richard Diegnan
 
Name:
Richard Diegnan
 
Title:
Corporate Secretary
       
INTERNAP CONNECTIVITY LLC, as a Guarantor
     
By
/s/ Richard P. Diegnan
 
Name:
Richard Diegnan
 
Title:
Corporate Secretary
       
SINGLEHOP LLC, as a Guarantor
     
By
/s/ Richard P. Diegnan
 
Name:
Richard Diegnan
 
Title:
Secretary
       
DATAGRAM LLC, as a Guarantor
     
By
/s/ Richard P. Diegnan
 
Name:
Richard Diegnan
 
Title:
Secretary
       
HOSTING INTELLECT, LLC, as a Guarantor
     
By
/s/ Richard P. Diegnan
 
Name:
Richard Diegnan
 
Title:
Secretary



[Signature Page to Fifth Amendment to Credit Agreement]

--------------------------------------------------------------------------------

SCHEDULE I
Fifth Amendment Incremental Lenders and Revolving Commitments


Revolving Lender
Address for Notices
Amount of Fifth
Amendment
Incremental
Revolving
Commitments
Amount of
Revolving
Commitments
JEFFERIES FINANCE LLC
520 Madison Avenue, New York, New York 10022


$3,000,000
$10,500,000
PNC BANK, NATIONAL ASSOCIATION
1075 Peachtree Street, Suite 1800
Atlanta, GA 30309
G4-XMDA-18-8
$5,000,000
$17,500,000
SOCIETE GENERALE
245 Park Avenue
New York, NY 10167
$2,000,000
$7,000,000
Total
 
$10,000,000
$35,000,000






--------------------------------------------------------------------------------